Citation Nr: 1733392	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with posttraumatic stress disorder (PTSD) symptoms. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which granted a 10 percent rating for anxiety disorder NOS, effective November 22, 2010.  Jurisdiction presently resides with the RO in St. Petersburg, Florida. 

In an August 2013 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disorder as anxiety disorder NOS with PTSD symptoms and awarded an increased evaluation of 30 percent, effective November 22, 2010, for this disability  As this rating is not the maximum rating available for this disability, the claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

Subsequently, in May 2015 the Board remanded the current claim for a new VA examination.  The RO has since complied with the Board's directives.  Thus, the matter is once again before the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that the Veteran's representative indicated that he is not able to obtain or sustain substantially gainful employment.  See October 2011 statement.  A claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue of a TDIU is properly before the Board. 


FINDINGS OF FACT

1.  The weight of the evidence is at least in relative equipoise as to whether the Veteran's anxiety disorder NOS with PTSD symptoms results in occupational and social impairment with reduced reliability and productivity. 
2.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for the service-connected anxiety disorder NOS with PTSD symptoms are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 4.3, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See December 2010 and October 2011 VCAA letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal was most recently readjudicated in a May 2016 supplemental statement of the case.  Nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance in response to his claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  He has been provided appropriate VA examinations and opinions, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the increased rating claim adjudicated herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's PTSD, like all psychiatric disorders, is rated under the General Rating Formula for mental disorders.  Under the General Rating Formula, a 30 percent rating is assigned for a mental disorder that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for a mental disorder that results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A rating of 70 percent is warranted for a mental disorder that results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

Analysis - Psychiatric Disorder

The Veteran contends that he is entitled to a higher rating for his service-connected anxiety disorder NOS with PTSD symptoms.  See August 2013 VA Form 9.  After a thorough review of the evidence and affording the Veteran the benefit-of-the doubt, the Board finds that a higher 50 percent rating is warranted.

VA psychological evaluation from December 2010 shows a diagnosis of anxiety disorder NOS, with symptoms of inability to sleep, memory problems, depression, low energy, impaired concentration/attention, isolation/avoidance, hyperarousal/insomnia, and intrusive nightmares.  The VA treatment provider assigned a GAF score of 65. 

In April 2011, the Veteran underwent a VA psychological examination to assess his mental disorders.  The examiner diagnosed the Veteran with anxiety and depressive disorders NOS and found symptoms of recurrent dreams/recollections of combat, flashbacks, diminished level of interest, feelings of detachment, restricted affect, exaggerated startle response, bouts of irritability/hypervigilance, recall problems, depressed mood, low energy, and decreased sleep, concentration, and interest.  The examiner indicated that these symptoms were transient or mild and would result in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was assessed with a GAF score of 60. 
A second VA psychological examination was performed in November 2011 to assess the current severity of the Veteran's anxiety disorder NOS.  The examiner documented symptoms of chronic sleep impairment, mild difficulty in adapting to stressful circumstances, and nightmares.  She found that the Veteran's anxiety disorder NOS would result in occupational and social impairment due to mild or transient symptoms, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran was assessed with a GAF of 70. 

The Veteran underwent a private psychological examination in November 2011 by Dr. A. F.  On evaluation, Dr. A. F. found current symptoms of sleep disturbance, nightmares, flashbacks, intrusive thoughts, mood swings, irritability, anger, loss of social interest, low energy, memory problems, emotional numbing, alcohol dependence, and hypervigilance.  Dr. A. F. assessed the Veteran with a GAF of 50 and indicated that he was likely to have significant difficulty interacting effectively with co-workers, the general public, and supervisors.  

Most recently, the Veteran underwent a VA psychological examination in April 2016.  The examiner found symptoms of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  She indicated that such symptoms would result in moderate impairment in the ability to sustain concentration, persistence, and pace; in the ability to respond appropriately to coworkers, supervisors, or the general public; and in the ability to respond appropriately to changes in the work setting.  She further indicated that the Veteran's mental disorder would result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Significantly, the Board acknowledges that the above VA examiners' characterizations of the occupational and social impairment associated with the Veteran's anxiety disorder NOS correlate to a 10 to 30 percent rating under VA's rating schedule.  Nonetheless, the Board finds that the documented symptoms more closely approximate the criteria for a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation); see also Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, and are not meant to be exhaustive).  The Board emphasizes that it need not find all or even some of the symptoms to award a specific rating.  Id.  Rather, if the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  

In this regard, the Veteran's symptoms of chronic sleep impairment, depression, flattened affect, memory problems, isolation, irritability, anger, decreased concentration, and difficulty in adapting to stressful circumstances more closely resemble the criteria for a 50 percent rating under DC 9413.  Moreover, as indicated by VA and private examiners, the Veteran's psychological symptoms impair his ability to respond appropriately to coworkers, supervisors, and the general public.  See November 2011 Dr. A. F. records and April 2016 VA Examination.  Thus, in light of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the criteria for a 50 percent rating are met.  

Accordingly, in affording the Veteran every benefit-of-the doubt, the Board finds that he is entitled to an initial disability rating of 50 percent for his service-connected anxiety disorder NOS with PTSD symptoms.  

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 50 to 70, which are indicative of mild to severe symptomatology.  Importantly, however, GAF scores must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Moreover, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In any event, despite the assigned GAF scores, the Board finds that the description and the severity of the Veteran's symptoms more adequately identify his symptomatology as moderate to severe, rather than mild.  Indeed, the totality of the psychiatric symptoms exhibited by the Veteran throughout the current appeal support a finding that his service-connected anxiety disorder NOS has resulted in symptoms productive of occupational and social impairment with reduced reliability and productivity. 

The Board has also considered whether a higher 70 percent disability rating is warranted under DC 9413 and finds that the specific criteria are not met.  While the record shows that the Veteran displayed symptoms associated with a higher rating, such as difficulty in adapting to stressful circumstances and irritability, it must be emphasized that, even with consideration of these symptoms, the totality of the Veteran's disability picture does not demonstrate that his service-connected anxiety disorder NOS resulted in symptoms productive of occupational and social impairment with deficiencies in most areas.  Significantly, there is no indication that the Veteran was unable to maintain effective relationships during this time.  The Board notes that, although there is evidence that he has difficulty being in public, he has a close family, gets along well with his wife, and has friends that he occasionally plays dominoes with.  See April 2016 VA Examination.  Thus, the criteria for a higher 70 percent rating are not met.  

Analysis - TDIU

The Veteran, through his representative, has asserted that the Veteran's service-connected impairments prevent him from obtaining or sustaining substantially gainful employment.  See October 2011 NOD.  Unfortunately, after a careful and thorough review of the claims file, the Board finds that the record evidence does not support a claim for a TDIU.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

Here, the Veteran is currently service-connected for anxiety disorder NOS (50 percent), hypertensive heart disease and mitral valve regurgitation (30 percent), and high blood pressure (0 percent), with a combined disability rating of 70 percent.  Thus, as there is one disability rated at 40 percent and a combined rating of 70 percent, the schedular requirements under 38 C.F.R. § 4.16 (a) have been met.  

The record indicates that the Veteran graduated high school and was previously employed as an apartment maintenance supervisor until 2008/2009 when he quit because he found it difficult to relate to and work with employees.  See November 2011 Dr. A. F. records.  

The Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a).  

Full consideration has been given to the representative's assertion above.  See October 2011 NOD.  The Board has also considered the Veteran's statement that his poor sleep makes it impossible to engage in activities, maintain concentration, or complete tasks.  See April 2016 VA Examination.  However, the evidence of record does not support a finding that the Veteran is unable to gain and maintain a substantially gainful occupation.  In pertinent part, while recent VA and private examinations indicate that the Veteran's ability to work will be impacted by his anxiety disorder NOS, in that he will have difficulty concentrating, retaining instructions, and interacting with co-workers, they do not indicate that he is unable to work due to his symptomatology.  See November 2011 Dr. A. F. records and April 2016 VA Examination.  Furthermore, it appears the Veteran is independent in his activities of daily living and is able to manage his finances.  See Id.  There is no other evidence of record which would indicate that the Veteran's service connected disabilities render him unable to follow a substantially gainful occupation.

In sum, the record does not reflect any work-related issues caused by his service-connected disabilities which would warrant a finding that he is unable to obtain and maintain substantially gainful employment.  Accordingly, the Board finds that the preponderance of the evidence reflects that the Veteran's service-connected disabilities have not precluded him from obtaining and maintaining substantially gainful employment.  Entitlement to a TDIU is therefore not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




(CONTINUED ON NEXT PAGE)
ORDER

An initial 50 percent rating, but no higher, for anxiety disorder NOS with PTSD symptoms is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a TDIU is denied. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


